— Appeal from a *1452judgment of Cayuga County Court (Corning, J.), entered April 22, 1999, convicting defendant upon his plea of guilty of burglary in the second degree and escape in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that he is entitled to specific performance of the alleged plea agreement based on County Court’s failure to abide by the terms of that agreement. “The promise that defendant contends was made does not appear in the record, and defendant agreed at the time of his guilty plea that no sentencing promise had been made” (People v Gramling, 269 AD2d 825, 825 [2000], lv denied 94 NY2d 948 [2000]; see People v Salvagni, 199 AD2d 680 [1993]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Green, Scudder, Gorski and Lawton, JJ.